Citation Nr: 1527965	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-34 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to an initial, compensable rating for shin splints.  



ATTORNEY FOR THE BOARD

R. Giannecchini



INTRODUCTION

The Veteran had active military service from August 1986 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims folder currently resides with the RO in Baltimore, Maryland.  

The Veteran is unrepresented in his current appeal.  

The Board notes that following the September 2010 rating decision, the Veteran filed a notice of disagreement (NOD) with respect to the grant of service connection and the 30 percent rating for posttraumatic stress disorder, as well as the grant of service connection and the noncompensable ratings assigned for shin splints and for muscle tear of the chest.  The Veteran also appealed the denial of the claims of service connection for migraine headaches, for sleep apnea, for tuberculosis, and for joint pain associated with the hips, pelvic area, feet, ankle, shoulders, legs, and knees.  In October 2013, the RO issued a statement of the case (SOC).  A VA Form 9 (Appeal to Board of Veterans' Appeals) was received by the RO in December 2013.  In the VA Form 9, the Veteran identified that he only wished to continue his appeal with respect to the claim of an initial, compensable rating for shin splints.  As such, the remaining issues previously noted as being on appeal are not currently in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that "Shin splints" is a term referring to strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1779 (31st ed. 2007).  Also, medical literature notes that "shin splints" is not a specific diagnosis.  It is merely a descriptive term that describes chronic exertional shin pain.  Shin splints is also known as medial tibial stress syndrome.  

By way of history, the Veteran filed his application for service connection in September 2005.  In an October 2006 rating decision, the RO denied the Veteran service connection for 19 claimed disabilities, to include shin splints.  At the time, the Veteran's service treatment records (STRs) were unavailable for review.  The Veteran did not appeal the RO's decision.  

On July 24, 2009, the RO received the Veteran's request to reopen his claims, to include the claim of service connection for shin splints.  

The Veteran underwent a VA examination in March 2010.  The VA examination report reflects the Veteran's history of shin splints in service but the examiner did not specifically address any current, or lack thereof, symptoms associated with shin splints, nor were abnormalities associated with the Veteran's muscles, tendons and/or bone tissue associated with the tibia necessarily discussed.  Thus, it would appear the examiner did not find any evidence of active shin splints.  The examiner otherwise addressed and discussed the Veteran's knees.  The diagnosis included "[Bilateral] knee shin splints."  

In a September 2010 rating decision the RO, inter alia, granted service connection and assigned a noncompensable rating (0 percent) for shin splints.  The rating decision included review of the Veteran's STRs.  The grant of service connection was made effective June 24, 2009.  

(Parenthetically, see also 38 C.F.R. § 3.156(c) (2014).  The provision reflects the following:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding [§ 3.156(a)].)    

In his subsequent July 2011 notice of disagreement (NOD), the Veteran commented:

I have continued to have pain due to the shin splints and have been seen for this pain.  There are several knots in each shin due to combat training [,] like running in combat boots with ruck sacks on back and carrying personal gear for combat.  Upon trying to exercise, it causes major discomfort and severe pain in my knees and back.  

In light of the Veteran's complaints of shin pain subsequent to the March 2010 VA examination, and as it has been approximately five years since the Veteran's service-connected shin splints were last evaluated, it would be helpful to the Board if the Veteran was provided a current VA examination prior to consideration of his claim on appeal.  

Finally, a review of the October 2013 SOC does not reflect full citation to 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014), the code used to evaluate the Veteran's disability.  The RO noted only the following:

Given the evidence of record, service connection is granted for the veteran's bilateral shin splints.  This condition is evaluated as 0 percent disabling.  A noncompensable evaluation is assigned in the absence of malunion of the tibia and fibula with slight knee or ankle disability.  

In light of this remand for the development above, the RO should provide notice to the Veteran of the full citation to all relevant diagnostic codes considered in evaluating his disability, to include 38 C.F.R. § 4.71a, Diagnostic Code 5262.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his shin splints, to include relevant records available through the CAPRI records system.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his service-connected shin splints.  The Veteran's electronic claims folder (Virtual VA and VBMS), including a copy of this remand, must be made available to the examiner for review in connection with the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)

All indicated studies should be performed, if warranted, to include any necessary X-ray or MRI (magnetic resonance imaging).  

The examiner should elicit information as to the frequency, duration, and severity of symptomatology associated with the Veteran's right and left tibia, and all pertinent pathology should be annotated in the examination report (to include any strain of the flexor digitorum longus muscle).  

The examiner should also comment on whether any impairment of the tibia related to shin splints results in additional disability in the Veteran's ankles or knees, and if so, whether such disability of these joints is slight, moderate, or marked.  

Finally, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity due to any diagnosed shin splints.  

If the examiner determines that he/she cannot provide the requested information without resorting to speculation, the examiner must explain why he/she was unable to do so.  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  (The SSOC should include full citation to all relevant diagnostic codes considered by the RO in evaluating the Veteran's disability, to include 38 C.F.R. § 4.71a, Diagnostic Code 5262.)  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




